t c summary opinion united_states tax_court kevin c harris and teresa a harris petitioners v commissioner of internal revenue respondent docket no 13016-15s filed date kevin c harris for himself joline m wang douglas s polsky and randall l eager jr for respondent summary opinion morrison judge this case was heard pursuant to the provisions of sec_7463 of the internal_revenue_code_of_1986 as amended pursuant to 1unless otherwise indicated all references to sections are to the internal continued sec_7463 the decision to be entered is not reviewable by any other court and this opinion shall not be treated as precedent for any other case we sustain the determination of the internal_revenue_service or irs that the petitioners kevin and teresa harris have a deficiency of dollar_figure our jurisdiction rests on sec_6213 background during the tax_year kevin harris had four individual_retirement_accounts or iras at his bank he received total distributions of dollar_figure from the four iras during that year on or before date the harrises filed a joint income_tax return on form_1040 the u s individual_income_tax_return they reported as income the distributions from only one of the iras totaling dollar_figure on date the irs issued a notice_of_deficiency to the harrises reflecting its determination that the harrises had failed to report the remaining dollar_figure of distributions the irs determined a deficiency of dollar_figure a deficiency is defined as the difference between the tax due and the tax reported with exceptions not applicable here sec_6211 continued revenue code of as amended and all references to rules are to the tax_court rules_of_practice and procedure in date kevin harris filed a timely petition with this court for redetermination of the deficiency he resided in kansas when he filed the petition the petition did not contain the signature of his wife teresa harris it was thus unclear to the irs whether she intended to join in the petition in date the irs assessed the amount of the deficiency against her individually in date teresa harris sent a signed document ratifying the petition to the tax_court thereby joining in the petition of her husband she resided in kansas when she ratified the petition in date the irs reversed the assessment it made against her the same month the irs sent her a letter stating that it had decreased her tax by the amount of the assessment and that the amount due was zero discussion the burden_of_proof is on the taxpayers here the harrises rule a although there are exceptions to this burden-of-proof rule none of the exceptions applies in this case see sec_7491 the source of two dollar_figure contributions to kevin harris’ iras kevin harris funded the four iras in part through a contribution of dollar_figure in and a contribution of dollar_figure in as to the source of these two dollar_figure contributions kevin harris testified as follows his father had died in owning an ira the proceeds of this ira were distributed after his father’s death the conservator of his father’s estate paid tax on the distributions and kevin harris’ brother paid kevin harris dollar_figure--consisting of the proceeds of the ira distributions--as part of the settlement of his father’s estate on the basis of these factual predicates the harrises theorize that the dollar_figure of unreported distributions from kevin harris’ iras in the year is not taxable in their view the distributions ultimately consisted of amounts that had already been taxed contributions to an ira are tax deductible for the year contributed within certain limits as to the amount sec_219 a and b when a distribution is made from an ira the recipient must include it in income for the year of the distribution sec_408 if the owner of an ira dies and the decedent’s estate or a beneficiary receives a distribution from the ira the estate or beneficiary must include the distribution in income under the income-in-respect-of-a-decedent rule_of sec_691 see 125_tc_227 this perhaps explains why the conservator of kevin harris’ father’s estate might have paid income_tax on distributions from the father’s ira however it is difficult to understand why this tax payment would affect the taxability of distributions from kevin harris’ own iras it is undisputed that he funded his iras with tax-deductible contributions the distributions should be included in the harrises’ income see sec_408 unless an exception applies such as the exception for rollovers see sec_408 after the trial we explained to the harrises that we did not understand their theory of how the source of the two dollar_figure contributions would affect the taxability of the distributions from the iras owned by kevin harris we explained that briefs would assist the court in resolving the case we then ordered each party to file a brief although kevin harris is a retired lawyer the harrises’ brief did not cite any legal authority for their argument about the relevance of the source of the two dollar_figure contributions we are not persuaded that their legal theory is correct in addition kevin harris’ testimony about the source of the two dollar_figure contributions was vague and unsupported by any documentation his testimony about this matter therefore does not support any findings_of_fact we hold that the dollar_figure of unreported distributions from kevin harris’ iras in the year is includible in the harrises’ income date letter from the irs to teresa harris the harrises’ next argument is that their deficiency is zero because the date letter represents a binding decision by the irs that the deficiency is zero neither the irs’s abatement of the assessment against teresa harris nor the date letter has such an effect once a taxpayer files a petition with the tax_court the irs is barred by sec_6503 from assessing the deficiency until days after the tax court’s decision becomes final the irs assessed the deficiency against teresa harris individually after she did not sign her husband’s tax_court petition once she ratified the petition and became a party to the case the irs reversed its assessment in recognition of sec_6503 neither the reversal of the assessment nor the date letter reflecting the reversal suggests that teresa harris’ deficiency was zero after our decision becomes final the irs is permitted to reassess the deficiency see pavich v commissioner tcmemo_2006_167 92_tcm_120 connell business co v commissioner tcmemo_2004_131 87_tcm_1384 pfeifer v commissioner tcmemo_1983_437 46_tcm_857 furthermore the date letter was not in any form that would bind the irs it was not a concession made in court it was not a settlement signed by the harrises and the lawyers who represent the irs in the tax_court see sec_7452 sec_7803 it was not a closing_agreement see sec_7121 the letter therefore does not affect the harrises’ deficiency amount interest the harrises next argue they should be relieved of interest on their unpaid tax_liability a taxpayer who fails to pay tax is liable for interest accruing from the day the payment was due until the tax is paid sec_6601 in congress enacted sec_6404 a provision that granted the irs the discretion to abate interest see tax_reform_act_of_1986 pub_l_no sec_1563 stat pincite under that provision the tax_court lacked jurisdiction to review a refusal by the irs to abate interest see 89_tc_352 in congress supplied the tax_court with jurisdiction through what is now designated sec_6404 to determine whether the irs’s failure to abate interest under sec_6404 constituted an abuse_of_discretion taxpayer bill of right sec_2 pub_l_no sec_302 sec_110 stat pincite8 sec_6404 imposes conditions on the jurisdiction of the tax_court tax_court jurisdiction is predicated on the mailing of a final_determination by the irs not to abate interest and the taxpayer’s filing of a petition for review with the tax_court within days of the mailing of such a determination sec_6404 before amendment by the consolidated appropriations act pub_l_no div q sec_421 sec_129 stat pincite effective for claims for abatement of interest filed with the irs after date the harrises who seek to invoke this court’s jurisdiction must prove we have jurisdiction see 65_tc_346 they have not proven that the irs mailed a final_determination not to abate interest in congress amended the code to change the jurisdictional prerequisites for reviewing irs refusals to abate interest under the amendment tax_court jurisdiction is predicated on either a the irs’s mailing of the final_determination not to abate interest or b the taxpayer’s filing with the irs of a claim_for_abatement of interest and the taxpayer’s filing of petition for review with the tax_court within days of the earlier of the mailing of any such determination or the filing of any such claim sec_6404 after amendment by the consolidated appropriations act sec_421 the amendment applies only to claims for abatement of interest filed with the irs after date consolidated appropriations act sec_421 the harrises have not shown that they filed a claim with the irs for abatement of interest thus they have not proven that the amendment applies the court has no jurisdiction to determine whether the underpayment interest should be abated to reflect the foregoing decision will be entered for respondent
